          Case 1:21-cv-00808-JPC Document 8 Filed 03/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

JENISA ANGELES, on behalf of herself and all
others similarly situated,
        Plaintiff,

v.                                                         CASE NO.: 1:21-cv-808
LURKING CLASS, LLC


        Defendant.
                                                      /

          NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

           IT IS HEREBY AGREED TO by the Plaintiff and Plaintiff’s attorney, and the

Defendant, Lurking Class, LLC, that whereas no party hereto is an infant, incompetent

person for whom a committee has been appointed or conservatee, and no person not a party

has an interest in the subject matter of the action, that the above entitled action against

Defendant, Lurking Class, LLC shall be and hereby is dismissed without prejudice and on

the merits, without costs, or disbursements, or attorney’s fees to any party pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and that judgment of dismissal

without prejudice may be entered in the above entitled action

pursuant hereto.
Dated: March 4, 2021                                            Respectfully Submitted,
                                                                /s/Mark Rozenberg
                                                               Mark Rozenberg Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               mrozenberg@steinsakslegal.com
                                                               Tel. 201-282-6500
                                                               Fax 201-282-6501
                                                                Attorneys for Plaintiff
           Case 1:21-cv-00808-JPC Document 8 Filed 03/04/21 Page 2 of 2




                                       Certificate of Service

        I hereby certify that on this date, I electronically filed this Notice of Voluntary Dismissal
using the CM/ECF system which will automatically send email notification of such filing to all
attorneys of record.



       This 4th day of March, 2021                    Respectfully Submitted,

                                                       /s/ Mark Rozenberg
                                                       Mark Rozenberg
